Citation Nr: 1311195	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a herniated disc disorder.  

2.  Entitlement to a left shoulder disorder, to include as secondary to a herniated disc disorder.  

3.  Entitlement to service connection for headache disorder, to include as secondary to herniated disc disorder and/or left shoulder disorder.  

4.  Entitlement to service connection for a neurological disorder, to include as secondary to herniated disc disorder and/or left shoulder disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to herniated disc disorder and/or left shoulder disorder.  

6.  Entitlement to service connection for a sleep disorder, to include as secondary to herniated disc disorder and/or left shoulder disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served in the Navy Reserves from May 2003 to September 2006, to include a period of active duty for training (ACDUTRA) from June 19-to-July 3, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Des Moines, Iowa, Department of Veterans Appeals (VA) Regional Office (RO), which denied service connection for herniated disc, left shoulder disorder, headache disorder, a neurological disorder, an acquired psychiatric disorder, and a sleep disorder.  

In February 2010, the Veteran submitted hearing testimony at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in May 2010 for further development.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant served in the Navy Reserves as a construction worker and he contends that during a period of ACDUTRA, he injured his left shoulder and neck.  He claims that as a result of these injuries, service connection is warranted.  He also maintains that he has a headache disorder, neurological disorder, sleep disorder, and an acquired psychiatric disorder as a result of these claimed inservice disorders.  

Pursuant to 38 U.S.C.A. § 101(24) , "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet.App. 320 (2008) and Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone. See Acciola, 22 Vet.App. at 324.  

Service treatment records show that in February 2004, during an Annual Certification of Physical Condition, the appellant indicated that he had a neck and shoulder injury in a motor vehicle accident (MVA) within the last 12 months which required hospitalization, or caused him to be absent from school, duty, or civilian occupation, for more than three consecutive days.  During that evaluation, it was noted that he was still awaiting prognosis from doctor on his neck and shoulder and that he was scheduled for a follow-up visit with Workman's Compensation.  The reviewing officer recommended obtaining medical records regarding the MVA.  The appellant indicated that his private physician recommended no sports and it was noted that he was still having neck pain.  

Additionally, in March 2004, the appellant had a Positive Risk Screening indicating that he was in a MVA in Cedar Rapids in 2004.  The appellant did not remember the specific date.  It was recommended that the medical records regarding the MVA be obtained.  The appellant indicated that the treatment and evaluation from the MVA was not complete.  He received waivers for most all of his physical activity.  

It is important to note that the appellant gave various history over the course of this appeal.  There is history that he injured his left shoulder 20 years prior to his inservice June 2005 lifting injury.  It is also noted that he injured his left shoulder carrying a large pipe 10 to 12 years prior to his June 2005 complaints.  He also reported that he fell off of a water tanker onto his head and injured his neck and left shoulder, the date is not clear.  There was a MVA in 2003 and/or 2004, with injury to his neck and left shoulder and he also reported injury while driving a semi-tractor trailer truck and that he was thrown into the driver's door, injuring his left shoulder.  This occurred possibly in November 2003.  Finally, he sustained injury after his June 2005 lifting complaints, when he was in a MVA hitting a deer, in December 2005.  Although the dates of all of his claimed injuries involving his neck and left shoulder are not clear, it is clear that prior to his June 2005 lifting injury, there was some concern during his 2004 Annual Certification of physical Condition and he also had a Positive risk Screening in 2004, which indicated waivers for most physical activity.  It is also clear that the appellant in 2004 was engaged with Workman's Compensation, was to receive follow-up treatment, and had an attorney assisting him at that time.  

The December 2012 VA medical opinion indicated, in pertinent part, that the appellant had ongoing left shoulder issues since the 1990's, and a MVA in 2004, with symptoms in 2004, with a lack of documentation that this injury ever resolved.  It is not clear from the statement if she is indicating that the ongoing 1990 left shoulder issues or the 2004 MVA symptoms never resolved.  Additionally, she later indicates the disc changes were due to a 2003 MVA or a fall off of a water tanker truck landing on his head, rather than the June 2005 lifting injury.  She maintains that the June 2005 inservice injury was inconsistent with permanent aggravation.  She made this finding without medical evidence of the fall off of the water tanker truck or medical evidence associated with the 2003 MVA.  She also does not indicate whether the June 2005 inservice lifting injury is inconsistent with permanent aggravation for the left shoulder injury or the disc injury, or both.  Finally, she then indicates that the appellant had a significant MVA injury in December 2005.  It is not clear whether she associates the left shoulder and/or the disc injury with the December 2005 MVA injury.  

If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  

Prior to final resolution of the claim, it is important to obtain any and all of the medical records discussed in the claims folder to include medical records regarding left shoulder injury in the 1990's, a fall off a water tanker truck, MVAs in 2003 and/or 2004, and medical records connected with his Workman's Compensation's claim.  These records are important to the instant case and are helpful to determine whether there was aggravation of a preexisting left shoulder and/or disc disorder in the cervical and/or thoracic spines.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining the appropriate release of information from the appellant, the AMC/RO should obtain the name and address of the physician(s) who treated the appellant for his left shoulder injury in the 1990's, the name and address of the physician who treated him after his fall off of a water tanker truck (date unknown), the name and address of the physician(s) that treated him for MVAs in 2003 and/or 2004, and thereafter, obtain the medical records connected with these injuries, to also include the medical records connected with the appellant's 2004 Workman's Compensation claim.  All of these records should be obtained and associated with the claims folder.  If these records cannot be located or do not exist, the appellant should be notified of such in an effort to give the appellant an opportunity to obtain these records.  

3.  Thereafter, the appellant should be scheduled for an orthopedic/neurological examination.  All indicated studies should be obtained.  The claims folder must be provided to the examiner in connection with the examination and the examiner must state that the claims folder has been reviewed.  The examiner should elicit a complete history of the appellant's left shoulder and neck injuries (both during and after military service) and note that, in addition to the medical evidence of record, the appellant's personal statements have been considered.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the appellant's left shoulder and/or neck disorder was either caused, or aggravated by injury occurring during ACDUTRA service in June 2005 or caused, or aggravated by a service-connected disability.  All pertinent evidence should be chronologically discussed, including service treatment records, post service medical evidence (to include Workman's Compensation medical records)  and the appellant's statements/contentions in support of his claim.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of left shoulder and/or disc disorders (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant's claims of entitlement to service connection for a headache disorder, neurological disorder, sleep disorder, and an acquired psychiatric disorder, all to include as secondary to left shoulder and/or herniated disc disorder are inextricably intertwined with the left shoulder and herniated disc disorder claims and cannot be addressed prior to the conclusion of left shoulder and herniated disc claims.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


